Citation Nr: 0317761	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-02 207A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO in Waco, 
Texas.  In a November 1998 decision, the RO, in pertinent 
part, granted service connection for PTSD with a 30 percent 
evaluation and denied entitlement to service connection for 
hepatitis C.  

In January 1999, the veteran filed a notice of disagreement 
with the decision to deny service connection for hepatitis C.  
In correspondence dated in October 1999, the veteran 
indicated that an increased evaluation was warranted for his 
service-connected PTSD.  In a May 2000 rating action, the RO 
denied the veteran's claim for an increased evaluation for 
PTSD.  He filed a notice of disagreement with the May 2000 
rating action in July 2000.  

In January 2003 a hearing was held at the RO before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  



FINDING OF FACT

Hepatitis C was first clinically indicated many years after 
discharge from active duty and there is no competent medical 
evidence linking it to any incident of service.  



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100 et. seq. (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326.  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The claims file contains the veteran's service 
medical and most VA treatment records.  At the January 2003 
hearing the veteran testified that he was receiving VA 
outpatient treatment for hepatitis C.  The most recent of 
these treatment records have not been associated with the 
claims folder.  However, there is no reasonable possibility 
that these records could aid in substantiating the veteran's 
claims.  The record already contains a current diagnosis of 
hepatitis C.  The missing element in the veteran's case is 
evidence linking the current hepatitis to service.  He 
testified that his current care providers had not been able 
to provide such a link.  Therefore, the records would be 
unlikely to provide evidence linking the current disability 
to service.

In addition, VA examinations have been conducted regarding 
the issues on appeal.  The veteran has not reported the 
existence of any relevant evidence that is not associated 
with the claims file.  

The record also shows that the veteran has received the 
notice required by the new law and regulations.  The veteran 
and his representative have received rating decisions, 
statements of the case (SOCs), supplemental statements of the 
case (SSOCs).  These documents together relate the law and 
regulations that govern the veteran's claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding those claims.  In 
correspondence dated in January 2002, the veteran was 
specifically advised of the notice and duty to assist 
provisions of the VCAA.  In addition, the veteran and his 
representative were informed of what evidence was needed to 
substantiate his claims, and whether the veteran or the VA 
would be responsible for obtaining the evidence.  

II.  Factual Background

A review of the veteran's service medical records is entirely 
negative for complaints, treatment or clinical findings of 
hepatitis C.  No pertinent abnormalities were noted on 
service separation examination in January 1972.  

An October 1997 VA hospital record shows that the veteran was 
admitted after he "lost control" at home, began feeling 
depressed and contemplated suicide.  The diagnoses on 
discharge included polysubstance dependence, substance 
induced mood disorder, history of PTSD.  It was noted that 
the veteran was recently diagnosed with hepatitis C.  It was 
recommended that he stop taking Interferon for the disease 
because it seemed to have exacerbated his psychiatric 
symptoms.  

A VA hospital discharge summary shows that the veteran was 
hospitalized from February to March 1998.  He was admitted 
for treatment of cannabis dependence and exacerbation of PTSD 
symptoms.  Physical examination revealed slight hepatomegaly.  
The discharge diagnoses included chronic hepatitis C 
infection and elevated liver enzymes. 

VA medical center (VAMC) outpatient treatment records dated 
from October 1997 to July 2000 essentially show treatment for 
a variety of psychiatric disorders.  

On VA liver examination in August 2000, the veteran indicated 
that he had not had any problem with the intravenous use of 
drugs, tattoos or body piercing since his period of active 
duty between 1970 and 1972.  The veteran indicated that he 
had become aware of his hepatitis approximately 6 years 
previously.  He related that he had no idea how he contracted 
hepatitis.  

The veteran also indicated that physicians have told him that 
they did not know how he had contracted the disorder.  The 
examiner indicated that any person who used intravenous 
drugs, underwent tattooing or received body piercings carried 
out in a public place was subject to hepatitis C infection.  
The examiner noted, however, that there was no documentation 
or proof of when and where the veteran contracted the 
disease.  Laboratory testing revealed slightly elevated liver 
enzymes.  The veteran was positive for hepatitis C viral 
antibodies.  The diagnostic impression included previous 
diagnosis of hepatitis C.  

On VA PTSD examination in January 2001, the diagnostic 
impressions included PTSD; history of alcohol dependence; 
history of polysubstance abuse and a personality disorder.  A 
history of hepatitis was also noted.

VAMC outpatient treatment records dated from September 2000 
to July 2002 show treatment for psychiatric conditions.

During the January 2003 Board hearing, the veteran testified 
that he received two tattoos during his period of service in 
Vietnam.  He testified that he was exposed to blood on 
several occasions during active duty.  He noted that he 
received no treatment for hepatitis C during service and had 
been diagnosed with the disease approximately 5 years 
previously.  The veteran said that since his discharge from 
service, he had received no blood transfusions, tattoos or 
other exposure to hepatitis C to his knowledge.  However, he 
said that he might have been exposed to blood from others in 
his family or on the job when they had been cut.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the record contains no reference to hepatitis C 
during service, and there are no post-service medical records 
reflecting the presence of any disease of this nature until 
1997.  This negative evidence is probative of the veteran's 
claim.  See Maxson v. West, 230 F.3d 1330, 1333 (Fed Cir. 
2003).  

As has been noted, there is no competent evidence linking 
hepatitis C to active duty, nor has the veteran identified 
any competent source for an opinion linking the disease to 
service or any incident thereof.  The veteran has asserted 
that hepatitis is related to events in service.  However, as 
a layperson, he is not competent to provide an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The VA examiner was unable to link the current 
hepatitis C to service.  Under these circumstances, it is the 
Board's conclusion that a basis upon which to establish 
service connection for hepatitis C is not presented.  The 
preponderance of the evidence is against the claim in this 
regard, and service connection must be denied.  


ORDER

Entitlement to service connection for hepatitis C is denied.  


REMAND

At the January 2003 hearing, the veteran reported that he had 
received treatment for PTSD at the Dallas, Texas VA MC as 
recently as the day before the hearing.  Treatment records 
for the period subsequent to July 2002.  VA is obligated to 
obtain these records.  38 U.S.C.A. § 5103A(c)(2) (West 2002).

Accordingly this case is remanded in part for the following:

1.  The RO should obtain all records of 
the veteran's psychiatric treatment at 
the Dallas, Texas VA MC for the period 
from July 2002 to the present.

2.  If the records show a material change 
in the severity of the veteran's PTSD, he 
should be afforded a new psychiatric 
examination.  The examiner should review 
the claims folder prior to completing the 
examination.  The examiner should comment 
on whether PTSD causes reduced 
reliability and productivity; 
deficiencies in most areas, such as work, 
school, family, relations, judgment, 
thinking, or mood; or total occupational 
and social impairment.

3.  The RO should then readjudicate the 
claim.  If the benefit remains denied, 
the RO should then issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

